Citation Nr: 0910890	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-35 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of recurrent dislocation of the patella of the 
right knee.

2.  Entitlement to service connection for residuals of 
recurrent dislocation of the patella of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to 
January 1968, and had over two years of other service, 
evidently in the United States Army Reserve from September 
1962 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2008, the Veteran testified during a hearing at 
the RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The Board notes that, in an unappealed September 1979 rating 
decision, the RO denied entitlement to service connection for 
recurrent dislocation of the right knee patella (claimed as a 
fractured right leg).  The March 2006 rating decision 
reopened and denied the previously denied claim for service 
connection for residuals of recurrent dislocation of the 
patella of the right knee (claimed as a fractured right leg 
and right knee disorder with arthritis).

However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92. Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).  -In view of the 
Board's favorable decision on the request to reopen, the 
Board has characterized the appeal as encompassing the two 
issues set forth on the title page.


FINDINGS OF FACT

1.  In a September 1979 rating decision, entitlement to 
service connection for recurrent dislocation of the right 
knee patella (claimed as a fractured right leg) was denied, 
finding that the Veteran was treated in service for an acute 
and transitory right knee problem that was fully resolved at 
his discharge, and he did not provide medical evidence that 
the claimed disorder was shown to be related to his active 
duty.  The Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
September 1979 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of a recurrent dislocation of the patella of 
the right knee (claimed as a fractured right leg and right 
knee disorder with arthritis).

3.  The Veteran 's service medical records reflect treatment 
for recurrent dislocation of the patella of the right knee 
during service, objective medical evidence reflects that the 
Veteran  has current right knee arthritis, and there is 
competent medical opinion evidence relating the current right 
knee arthritis to the injury during active service.


CONCLUSIONS OF LAW

1.  The September 1979 RO decision that denied the Veteran's 
claim of entitlement to service connection for recurrent 
dislocation of the right knee patella (claimed as a fractured 
right leg) is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1105 (2008).

2.  The additional evidence presented since the September 
1979 RO decision is new and material and the claim of 
entitlement to service connection for residuals of recurrent 
dislocation of the patella of the right knee (also claimed as 
a fractured right leg and right knee disorder with arthritis) 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  Resolving all reasonable doubt in the Veteran 's favor, 
the criteria for service connection for right knee arthritis 
are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008).  Regulations implementing the VCAA are published at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  (Regulations implementing the VCAA also include 
a new definition of new and material evidence.  The new 
definition applies only to claims to reopen filed on or after 
August 29, 2001 and, as the instant petition to reopen was 
filed in October 2005, applies here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and service connection is being granted, 
any potential violation of the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (VCAA notice requirements 
with respect to reopening claims), is rendered moot.

II.	New and Material Evidence

A September 1979 RO rating decision denied the Veteran's 
claim for service connection for recurrent dislocation of the 
patella of the right knee (claimed as a fractured right leg) 
on the basis that the Veteran was treated for an acute and 
transitory right knee problem in June 1965 that fully 
resolved prior to his separation from service in 1967 and he 
did not provide medical evidence that the claimed disorder 
was shown to be related to his active duty.  The Veteran was 
notified in writing of the RO's decision and did not appeal, 
and it became final.

The evidence of record at the time of the September 1979 RO 
rating decision that denied service connection for recurrent 
dislocation of the patella of the right knee (claimed as a 
fractured right leg) included the Veteran's service treatment 
records.  These records reflect that, in June 1965, the 
Veteran was hospitalized for treatment of subluxation of his 
right patella and said it was the first time it happened to 
that knee.  While hospitalized, the dislocated patella was 
reduced with little difficulty.  His leg was immobilized in a 
cylinder cast from the right ankle to the thigh.  He was 
discharged to duty under treatment that included 
immobilization of his leg in the cast for nearly one month.  
When examined for separation from service in December 1967, a 
right knee disorder was not noted.

Post service, a May 1974 private medical statement from 
D.N.W., M.D., indicates that the Veteran was treated for a 
left knee injury.  The Veteran gave a history of having 
subluxed his right patella approximately eight previous 
times, but not since 1966.  

VA outpatient records, dated from March to May 1979, indicate 
that the Veteran sought treatment for knee pain and recounted 
his history of knee injury in service.  The diagnoses were 
arthritis of both knees and chondromalacia patella.

The September 1979 RO decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
September 1979 decision, which was the last final 
adjudication that disallowed the appellant's claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363. 

An application to reopen the appellant's previously denied 
claim (now characterized as a right knee disorder with 
arthritis) was received by the RO in October 2005.  The 
evidence added to the record since the September 1979 RO 
decision that denied the Veteran's claim for service 
connection for recurrent dislocation of the right patella 
(claimed as a fractured right leg) includes private medical 
records and physicians' statements, dated from September 2006 
to September 2008, and the Veteran's written statements and 
oral testimony in support of his claim.

In a September 2006 private treatment record, M.J.G., D.O., 
noted the Veteran's history of right knee injury in service 
and diagnosed chronic right knee pain.  Dr. M.J.G. said that 
clearly, by history, the Veteran's chronic right knee pain 
was more likely than not a result of his injury.

An October 2007 private treatment record from T.D.L., M.D., 
includes a diagnosis of osteoarthritis of the right knee.  In 
a January 2008 signed statement, Dr. T.L. said that the 
Veteran's severe patellofemoral arthritis was more likely 
than not precipitated by his old dislocation.  The doctor 
said that he lacked specific details about the Veteran's 
injury.

In a September 2008 signed statement, K.N.R., M.D., said that 
he reviewed the Veteran's medical records including his 
service treatment records.  Dr. K.R. suspected that the 
Veteran's current right knee condition most likely may have 
resulted from the injury he sustained in service in 1965.

The evidence added to the record since the September 1979 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the claimed disorder (variously characterized 
as a fractured right leg, recurrent dislocation of the right 
patella, and right knee disorder with arthritis) was shown to 
be related to his active duty, the September 2006 record, and 
January and September 2008 signed statements, from Drs. 
M.J.G., T.L. and K.N.R., respectively, tending to show such a 
relationship appear to relate to an unestablished fact 
necessary to substantiate the claim.  Thus, new and material 
evidence has been submitted.  The claim is reopened.

Service Connection 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. § 
1110.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Where a veteran served 90 days 
or more during a period of war or after December 31, 1946, 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.   This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a Veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As noted above, service treatment records document that, in 
June 1965, he was hospitalized and treated for subluxation of 
his right patella that required wearing a cylinder cast for 
nearly one month.  The discharge diagnosis was recurrent 
dislocation of the patella of the right knee.

During his September 2008 Board hearing, the Veteran 
testified that since his injury in service, he experienced 
right knee instability, swelling, and fluid on the knee.

In support of his claim, the Veteran submitted the September 
2006 private treatment record from Dr. M.J.G. reflecting the 
Veteran's history of right knee injury in service.  It was  
noted that the Veteran  reported that over the next few 
months, his symptoms did persist and despite some 
intermittent follow-up pain around the patella especially 
superiorly and laterally has persisted.  The assessment was 
chronic right knee pain and Dr. M.J.G. opined that, clearly 
by history this knee, which is chronic ever since that above 
described injury, is more likely than not a result of his 
injury.    

In the January 2008 signed statement, Dr. T.L. said that the 
Veteran's severe patellofemoral arthritis was more likely 
than not precipitated by his old dislocation, and said he 
lacked specific details about the injury.  In the September 
2008 signed statement, Dr. K.N.R. said that he reviewed the 
Veteran's medical history to include service medical records 
and suspected that the Veteran's current right knee condition 
most likely may have resulted from the injury he sustained in 
service in 1965.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the evidence supports a finding that right 
knee arthritis is due to an injury in service and service 
connection is warranted.  The service treatment records 
clearly document a right knee injury in service.  The Veteran  
has credibly testified that he has had chronic right pain 
since that injury.  There is credible and competent medical 
evidence, particularly the medical nexus opinion of Dr. 
M.J.G., linking the current knee disability to the injury in 
service.  Although Dr. M.J.G. may not have reviewed the 
service treatment records, he clearly and accurately set 
forth the history of the injury and concluded that the right 
knee condition is related to the inservice injury.  There is 
no evidence against the claim.  As such, the Board finds that 
the evidence supports the claim and service connection is 
granted.  

ORDER

New and material evidence having been received, the claim for 
service connection for residuals of recurrent dislocation of 
the patella of the right knee is reopened.

Service connection for right knee arthritis is granted.  


______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


